Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-5 and 11-17 are directed to a process; and claims 6-10 and 18-24 are directed to a machine.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1, 6, 11, and 18 recite an abstract idea.  Specifically, claims 1 and 6 recite an abstract idea in the limitations: "generating a plurality of polygons representing the one or more properties using the property information and the survey map" and "generating a transaction map of the property transaction record using the plurality of polygons".  These limitations recite an abstract idea because the CyberSource).  That is, similar to writing down a list of credit card numbers, generating polygons and generating a transaction map, as claimed, is a mental process because the steps can be performed by drawing the polygons and transaction map. 
Similarly, claims 11 and 18 recite an abstract idea in the limitation "display a map that visually indicates at least boundaries of the transacted acreage as one or more polygons overlaid on the map display".  This limitation recites an abstract idea because the limitation can practically be performed in the human mind with the use of a physical aid such as pen and paper, see MPEP 2106.04(a)(2).III.B. (discussing CyberSource).  That is, similar to writing down a list of credit card numbers, displaying a map, as claimed, is a mental process because the step can be performed by drawing the polygons and map.  Claim limitations that can be performed mentally fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, claims 1, 6, 11, and 18 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The independent claims are not integrated into a practical application.  Claims 1 and 6 both recite the additional elements - obtaining a property transaction record and a survey map and storing the property transaction record and the survey map in a database; parsing the property transaction record to generate property transaction data and 10storing the property transaction data in the database; identifying property information comprising, at least in part, one or more properties using the property transaction data; and in response to user input, displaying, in a graphical user interface (GUI), the transaction map stored in the database.  Claims 1 and 6 further recite the additional elements - a computing system comprising one or more processors and storage media, the storage media storing one 
The additional elements of "obtaining a property transaction record and a survey map and storing the property transaction record and the survey map in a database; parsing the property transaction record to generate property transaction data and 10storing the property transaction data in the database"; "identifying property information comprising, at least in part, one or more properties using the property transaction data"; and "in response to user input, displaying, in a graphical user interface (GUI), the transaction map stored in the database", when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g) (discussing Electric Power Group).  That is, like Electric Power Group, these steps essentially entail selecting information, based on types of information, for collection, analysis and display which is insignificant extra-solution activity.  The additional elements of "a computing system comprising one or more processors and storage media, the storage media storing one or more programs" and "one or more hardware processors; one or more memory modules communicably coupled to the one or more hardware processors; and an execution system operable on the one or more hardware processors", when considered individually,  do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
Further, the additional elements of claims 1 and 6, when considered in combination, do not integrate the abstract idea into a practical application because the combination is no more than generic computer components performing insignificant extra-solution activity.  Claims 1 and 6 are directed to an abstract idea.
Claims 11 and 18 both recite the additional elements – obtaining a digital version of a state filing pertaining to a deal involving transacted acreage; obtaining metes and bounds description of the transacted acreage from the digital version; using the metes and bounds description to generate a geographic information system shapefile specifying non-topological geometry of the transacted acreage; and using the shapefile to cause the geographic information system to display a map.  Claims 1 and 6 further recite the additional elements - a computing system comprising one or more processors and storage media, the storage media storing one or more programs; and one or more hardware processors; one or more memory modules communicably coupled to the one or more hardware processors; and an execution system operable on the one or more hardware processors, respectively.
The additional elements of "obtaining a digital version of a state filing pertaining to a deal involving transacted acreage; obtaining metes and bounds description of the transacted acreage from the digital version"; "using the metes and bounds description to generate a geographic information system shapefile specifying non-topological geometry of the transacted acreage"; and "using the shapefile to cause the geographic information system to display a map", when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g) (discussing Electric Power Group).  That is, like Electric Power Group, these steps essentially entail selecting information, based on types of information, for collection, analysis and display which is insignificant extra-solution activity.  The additional elements of "a computing system comprising one or more processors and storage media, the storage media storing one or more programs" and "one or more hardware processors; one or more memory modules communicably coupled to the one or more hardware processors; and an execution system operable on the one or more hardware processors", when considered individually,  do not integrate the abstract idea into a practical application because the 
Further, the additional elements of claims 11 and 18, when considered in combination, do not integrate the abstract idea into a practical application because the combination is no more than generic computer components performing insignificant extra-solution activity.  Claims 11 and 18 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 6, 11, and 18 are not patent eligible.  As discussed above, the steps of gathering and analyzing data to create and display a map are insignificant extra-solution activity.  These steps essentially entail using a geographic information system (GIS) to generate a property map.  GIS has been in use since the 1960s and in the public domain since the 1970s, see pgs. 2-3 of PDF provided with this Office Action titled "Geographic information system" Wikipedia as archived Aug. 2, 2017.  Examiner finds the use of GIS is routine, conventional, and well-understood and as such does not amount to significantly more than the abstract idea.  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activity performed on generic computer components.  Insignificant extra-solution activity performed on generic computer components cannot provide an inventive concept.  The independent claims are not patent eligible.

Dependent Claims
The additional elements of claims 2, 3, 7, 8, 13, and 20 do not integrate the abstract idea into a practical application because the accessing, downloading, and identifying steps are only mere data gathering, see MPEP 2106.05(g).
The additional elements of claims 4, 5, 9 and 10 do not integrate the abstract idea into a practical application because the limitations of claims 4, 5, 9 and 10 essentially entail using a GIS to map property and, as discussed above, this is only insignificant extra-solution activity.
The additional elements of claims 12 and 19 do not integrate the abstract idea into a practical application because claims 12 and 19 further specify what data is being collected, which is still insignificant extra-solution activity, see MPEP 2106.05(g).
The additional elements of claims 14 and 21 do not integrate the abstract idea into a practical application because the use of machine learning is only a general link to a field-of-use or technological environment, see MPEP 2106.05(h).
The additional elements of claims 15-17 and 22-24 do not integrate the abstract idea into a practical application because parsing and using optical character recognition steps are only mere data gathering, see MPEP 2106.05(g).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 17-20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonham et al, US Pub. No. 2006/0026084, herein referred to as "Bonham".
Regarding claim 1 Bonham teaches:
A computer-implemented method performed by a computing system comprising one or more processors and storage media, the storage media storing one or more programs executed by the one or more processors to perform the method, the method comprising (memory, processor and instructions, ¶[0037]): 
obtaining a property transaction record (gathers textual ownership data, ¶[0040].  Please note, textual ownership data includes transactional information like ownership, and renting or leasing information, ¶[0041]; see also ¶[0006] discussing manually gathering ownership data and Fig. 2 summarizing process)
and a survey map (gathers spatial ownership data, ¶[0040] and Fig. 2.  Please note, ownership data includes spatial data about the boundaries of the parcel, ¶[0041]; see also ¶[0006] discussing manually gathering ownership data and Fig. 2 summarizing process)
and storing the property transaction record and the survey map in a database (ownership data is stored ¶[0043]); 
parsing the property transaction record to generate property transaction data (reviews and converts textual data into preferred format, ¶[0045])
and storing the property transaction data in the database (converted ownership data is stored ¶[0046]); 
identifying property information comprising, at least in part, one or more properties using the property transaction data (links ownership textual and spatial ownership data, ¶[0046]); 

generating a transaction map of the property transaction record using the plurality of polygons and storing the transaction map in the database (creates surface ownership map, ¶[0050]); 
and in response to user input, displaying, in a graphical user interface (GUI), the transaction map stored in the database (displays ownership data in response to user clicking on map, ¶¶[0050], [0052]; see also ¶¶[0061]-[0073] discussing various functionalities of the map).  
Regarding claim 2 Bonham teaches all the limitations of claim 1 and further teaches:
wherein obtaining the property transaction record and the survey map comprises: accessing a state court website that references the property transaction record and the survey map; and downloading the property transaction record and the survey map through the state court website (downloads ownership data from governmental agency, ¶[0019]; see also ¶¶[0033]-[0034] discussing network communications.  Please note, Examiner finds that the limitations specifying that the website is a state court website does not substantially further limit the scope of the claim because the type of entity which owns or controls the website does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05. 
 Regarding claim 3 Bonham teaches all the limitations of claim 1 and further teaches:
identifying, through the parsing, an identification of two or more parties to a property transaction associated with the generated property transaction data (identifies owners affected by project, ¶¶[0055], [0079]).  
Regarding claim 4 Bonham teaches all the limitations of claim 1 and further teaches:
wherein generating a plurality of polygons representing the one or more properties using the property information and the survey map comprises: extracting acreage information from the generated 
mapping the extracted acreage information to a geospatial database associated with the generated property transaction data (creates a map view showing ownership, ¶[0060] and Figs. 4-7); 
and mapping geospatial information from the geospatial database to a non-topological geometry that defines the shape and outline of each of the plurality of polygons (creates surface ownership map, ¶[0050]).  
Regarding claim 5 Bonham teaches all the limitations of claim 4 and further teaches:
wherein the geospatial information comprises data associated with at least one of geographic coordinates or vectors (system uses ArcView based GIS software programs, ¶[0042]).  

Regarding claim 6 Bonham teaches:
one or more hardware processors; one or more memory modules communicably coupled to the one or more hardware processors; and an execution system operable on the one or more hardware processors to perform operations comprising (memory, processor and instructions, ¶[0037]):
obtaining a property transaction record (gathers textual ownership data, ¶[0040].  Please note, textual ownership data includes transactional information like ownership, and renting or leasing information, ¶[0041]; see also ¶[0006] discussing manually gathering ownership data and Fig. 2 summarizing process)

and storing the property transaction record and the survey map in a database (ownership data is stored ¶[0043]); 
parsing the property transaction record to generate property transaction data (reviews and converts textual data into preferred format, ¶[0045])
and storing the property transaction data in the database (converted ownership data is stored ¶[0046]); 
identifying property information comprising, at least in part, one or more properties using the property transaction data (links ownership textual and spatial ownership data, ¶[0046]); 
generating a plurality of polygons representing the one or more properties using the property information and the survey map (creates a map view showing property boundaries, ¶[0060] and Figs. 4-7); 
generating a transaction map of the property transaction record using the plurality of polygons and storing the transaction map in the database (creates surface ownership map, ¶[0050]); 
and in response to user input, displaying, in a graphical user interface (GUI), the transaction map stored in the database (displays ownership data in response to user clicking on map, ¶¶[0050], [0052]; see also ¶¶[0061]-[0073] discussing various functionalities of the map).  
Regarding claim 7 Bonham teaches all the limitations of claim 6 and further teaches:
wherein obtaining the property transaction record and the survey map comprises: accessing a state court website that references the property transaction record and the survey map; and downloading the property transaction record and the survey map through the state court website (downloads ownership data from governmental agency, ¶[0019]; see also ¶¶[0033]-[0034] discussing network 
 Regarding claim 8 Bonham teaches all the limitations of claim 6 and further teaches:
identifying, through the parsing, an identification of two or more parties to a property transaction associated with the generated property transaction data (identifies owners affected by project, ¶¶[0055], [0079]).  
Regarding claim 9 Bonham teaches all the limitations of claim 6 and further teaches:
wherein generating a plurality of polygons representing the one or more properties using the property information and the survey map comprises: extracting acreage information from the generated property transaction data (gathers spatial ownership data, ¶[0040] and Fig. 2, and ownership data includes spatial data about the boundaries of the parcel, ¶[0041].  Please note, Examiner finds pg. 9, ll. 19-20 of the Specification as filed defines "acreage" sufficiently clearly such that Applicant is acting as their own lexicographer, see MPEP 2111.01.IV. That is, Examiner construes acreage as "an area of land" and "acreage information" as "information about an area of land"); 
mapping the extracted acreage information to a geospatial database associated with the generated property transaction data (creates a map view showing ownership, ¶[0060] and Figs. 4-7); 
and mapping geospatial information from the geospatial database to a non-topological geometry that defines the shape and outline of each of the plurality of polygons (creates surface ownership map, ¶[0050]).  
Regarding claim 10 Bonham teaches all the limitations of claim 9 and further teaches:
wherein the geospatial information comprises data associated with at least one of geographic coordinates or vectors (system uses ArcView based GIS software programs, ¶[0042]).  

Regarding claim 11 Bonham teaches:
A computer-method performed by a computing system comprising one or more processors and storage media, the storage media storing one or more programs executed by the one or more processors to perform the method, the method comprising (memory, processor and instructions, ¶[0037]): 
obtaining a digital version of a state filing pertaining to a deal involving transacted acreage (gathers textual ownership data and spatial ownership data, ¶[0040].  Please note: 1) the ownership data is related to a project like construction or maintenance, e.g. ¶[0004]; and 2) Examiner finds pg. 9, ll. 19-20 of the Specification as filed defines "acreage" sufficiently clearly such that Applicant is acting as their own lexicographer, see MPEP 2111.01.IV. That is, Examiner construes acreage as "an area of land" and "transacted acreage" as "an area of land involved in a transaction"); 
obtaining metes and bounds description of the transacted acreage from the digital version (spatial ownership data is converted to ArcView shapefiles of the properties, ¶[0042]); 
using the metes and bounds description to generate a geographic information system shapefile specifying non-topological geometry of the transacted acreage (creates a map view showing property boundaries, ¶[0060] and Figs. 4-7); 
and using the shapefile to cause the geographic information system to display a map that visually indicates at least boundaries of the transacted acreage as one or more polygons overlaid on the map display (creates surface ownership map, ¶[0050]).
Regarding claim 12 Bonham teaches all the limitations of claim 11 and further teaches:
wherein the state filing comprises an assignment, or an assignment and bill of sale (gathers textual ownership data, ¶[0040].  Please note the textual ownership data would be an assignment because an assignment is the process through which one becomes the owner).
Regarding claim 13 Bonham teaches all the limitations of claim 11 and further teaches:
wherein obtaining the digital version of the state filing is based, at least in part, on automatically downloading the digital version of the state filing from a website (downloads ownership data from governmental agency, ¶[0019]; see also ¶¶[0033]-[0034] discussing network communications).    
Regarding claim 17 Bonham teaches all the limitations of claim 11 and further teaches:
wherein the metes and bounds description specifies one or more land blocks/sections (spatial ownership data is converted to ArcView shapefiles of the properties, ¶[0042]).  

Regarding claim 18 Bonham teaches:
A data processing system, comprising: one or more hardware processors; one or more memory modules communicably coupled to the one or more hardware processors; and  an execution system operable on the one or more hardware processors to perform operations comprising (memory, processor and instructions, ¶[0037]): 
obtaining a digital version of a state filing pertaining to a deal involving transacted acreage (gathers textual ownership data and spatial ownership data, ¶[0040].  Please note: 1) the ownership data is related to a project like construction or maintenance, e.g. ¶[0004]; and 2) Examiner finds pg. 9, ll. 19-20 of the Specification as filed defines "acreage" sufficiently clearly such that Applicant is acting as their own lexicographer, see MPEP 2111.01.IV. That is, Examiner construes acreage as "an area of land" and "transacted acreage" as "an area of land involved in a transaction"); 
obtaining metes and bounds description of the transacted acreage from the digital version (spatial ownership data is converted to ArcView shapefiles); 
using the metes and bounds description to generate a geographic information system shapefile specifying non-topological geometry of the transacted acreage (creates a map view showing property boundaries, ¶[0060] and Figs. 4-7); 

Regarding claim 19 Bonham teaches all the limitations of claim 18 and further teaches:
wherein the state filing comprises an assignment, or an assignment and bill of sale (gathers textual ownership data, ¶[0040].  Please note the textual ownership data would be an assignment because an assignment is the process through which one becomes the owner).
Regarding claim 20 Bonham teaches all the limitations of claim 12 and further teaches:
wherein obtaining the digital version of the state filing is based, at least in part, on automatically downloading the digital version of the state filing from a website (downloads ownership data from governmental agency, ¶[0019]; see also ¶¶[0033]-[0034] discussing network communications).    
Regarding claim 24 Bonham teaches all the limitations of claim 18 and further teaches:
wherein the metes and bounds description specifies one or more land blocks/sections (spatial ownership data is converted to ArcView shapefiles of the properties, ¶[0042]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonham in view of Liu et al, US Pub. No. 2010/0082617, herein referred to as "Liu".
Regarding claim 14 Bonham teaches all the limitations of claim 11 and further teaches:

However Bonham does not teach but Liu does teach:
wherein obtaining the digital version of the state filing is based, at least in part, on using a machine learning binary classifier to classify the state filing is either a) relevant or b) not relevant (when performing information retrieval, uses binary classification to determine relevance of documents, ¶[0022]).  
Further, it would have been obvious at the time of filing to combine the ownership data gathering of Bonham with the machine learning technique of Liu because Liu explicitly teaches information retrieval (e.g. gathering ownership data as in Bonham) can be viewed as a binary classification problem, ¶[0022]; see also MPEP 2143.I.G.

Regarding claim 21 Bonham teaches all the limitations of claim 18 and further teaches:
a deal involving transacted acreage (the ownership data is related to a project like construction or maintenance, e.g. ¶[0004]).
However Bonham does not teach but Liu does teach:
wherein obtaining the digital version of the state filing is based, at least in part, on using a machine learning binary classifier to classify the state filing is either a) relevant or b) not relevant (when performing information retrieval, uses binary classification to determine relevance of documents, ¶[0022]).  
Further, it would have been obvious at the time of filing to combine the ownership data gathering of Bonham with the machine learning technique of Liu because Liu explicitly teaches information retrieval (e.g. gathering ownership data as in Bonham) can be viewed as a binary classification problem, ¶[0022]; see also MPEP 2143.I.G.

Claims 15, 16, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonham in view of Bateman et al, US Pub. No. 2015/0286630, herein referred to as "Bateman".
Regarding claim 15 Bonham teaches all the limitations of claim 11 and further teaches:
wherein the digital version of the state filing is text based (gathers textual ownership data, ¶[0040]), 
However Bonham does not teach but Bateman does teach:
and processing the digital version of the state filing is based, at least in part, on parsing text of the digital version of the state filing to extract from the state filing the metes and bounds description (determines information from conveyance records including metes and bounds, ¶[0059]).  
Further, it would have been obvious at the time of filing to combine ownership data gathering of Bonham with the analysis of conveyance records, as taught by Bateman, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Bonham teaches building an ownership map using spatial and textual information.  One of ordinary skill would have recognized that some properties may not have spatial data available and so would have been motivated to generate the spatial data using conveyance records, as taught by Bateman, to complete the ownership map.
Regarding claim 16 Bonham teaches all the limitations of claim 15 and does not teach but Bateman does teach:
performing optical character recognition on another digital version of the state filing to produce the text- based digital version of the state filing (performs OCR on PDFs of the conveyance documents to generate the data sets to be analyzed, ¶¶[0051]-[0052]).  
Further, it would have been obvious at the time of filing to combine ownership data gathering of Bonham with the analysis of conveyance records, as taught by Bateman, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or 

Regarding claim 22 Bonham teaches all the limitations of claim 18 and further teaches:
wherein the digital version of the state filing is text based (gathers textual ownership data, ¶[0040]), 
However Bonham does not teach but Bateman does teach:
and processing the digital version of the state filing is based, at least in part, on parsing text of the digital version of the state filing to extract from the state filing the metes and bounds description (determines information from conveyance records including metes and bounds, ¶[0059]).  
Further, it would have been obvious at the time of filing to combine ownership data gathering of Bonham with the analysis of conveyance records, as taught by Bateman, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Bonham teaches building an ownership map using spatial and textual information.  One of ordinary skill would have recognized that some properties may not have spatial data available and so would have been motivated to generate the spatial data using conveyance records, as taught by Bateman, to complete the ownership map.
Regarding claim 23 Bonham teaches all the limitations of claim 22 and does not teach but Bateman does teach:
performing optical character recognition on another digital version of the state filing to produce the text- based digital version of the state filing (performs OCR on PDFs of the conveyance documents to generate the data sets to be analyzed, ¶¶[0051]-[0052]).  
Further, it would have been obvious at the time of filing to combine ownership data gathering of Bonham with the analysis of conveyance records, as taught by Bateman, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Bonham teaches building an ownership map using spatial and textual information.  One of ordinary skill would have recognized that some properties may not have spatial data available and so would have been motivated to generate the spatial data using conveyance records, as taught by Bateman, to complete the ownership map.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Psota et al, US Pub. No. 2017/0091320 teaches a method of party identification similar to that discussed in pg. 2, ll. 1-8 of the Specification as filed.
Eraker et al, US Pat. No. 9,105,061 teaches similar real estate mapping functionalities.
Florance et al, US Pub. No. 2004/0128215 teaches a similar method of identifying parties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629